Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 27, 2014

                                     No. 04-14-00102-CV

                         IN THE INTEREST OF J.R.I., A CHILD,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-PA-01527
                        Honorable Martha B. Tanner, Judge Presiding


                                       ORDER
        Kayleen Rivera's notification of late reporter's record is hereby NOTED. The reporter's
record is due on or before March 10, 2014.




                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court